Citation Nr: 1409559	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a reopening of the claim. 

The Veteran testified before the undersigned at a Travel Board hearing in January 2011.  A transcript of the hearing is associated with the claims folder.

In a decision dated in July 2011, the Board reopened the claim of entitlement to service connection for low back disability and remanded it to the Appeals Management Center (AMC), in Washington, DC, for further development on the merits.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDING OF FACT

The Veteran's currently diagnosed low back disability did not originate in active service, and is not otherwise etiologically related to active service.

CONCLUSION OF LAW

The criteria for service connection for low back disability, to include lumbar spine spondylolisthesis with degenerative disc disease (DDD), have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in December 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, in addition to the requirements of 38 C.F.R. § 3.159(b)(1), the Board finds the Bryant notice requirements also were complied with.  Accordingly, no further development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Following the hearing, the Board remanded the case for additional attempts to obtain VA treatment records identified by the Veteran and for another examination.  The AMC expended all reasonable efforts to obtain the records prior to issuing a Finding of Unavailability.  See 38 C.F.R. § 3.159(c)(2).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Certain chronic organic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a chronic disease, is through a demonstration of continuity of symptomatology, Barr v. Nicholson, 21 Vet. App. 303 (2007), if the condition is a chronic disease.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The bottom line is that lay testimony, where probative on the issue, still must be assessed for credibility and accuracy.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Initially, the Board notes the VA records added to the Virtual claims file are not relevant to the appeal currently before the Board.

The Veteran's service treatment records (STRs) cover a period from December 1976 to January 1981.  He was given an entry physical examination in December 1976. No problems or abnormalities of the back were noted.  An STR entry from November 8, 1977, noted the Veteran had been involved in a motor vehicle accident (MVA) on November 5th, where the vehicle rolled over.  Although no lower back injuries were claimed or found on examination, the Veteran complained of neck and arm pain.  X-rays showed a possible subluxation of C2-C3.  Another STR entry, presumably in May 1980, reported the Veteran was being treated for gonorrhea.  The entry also noted the Veteran complained of low back pain.  An entry from December 6, 1980, notes the Veteran was seen for complaints of back pain.  He had tripped while carrying a crate of milk and fell on his coccyx.  He had pain and difficulty walking.  He was referred to the Naval Regional Medical Center (NRMC) for further evaluation. 

A NRMC note from December 7th noted the Veteran's history of tripping and falling on his back.  An X-ray report reflected a notation that spina bifida occulata was shown at L5.  The diagnoses were low back and low cervical strain.  The Veteran was given a physical therapy consult on December 22nd.  The front side  of the consult is of record, but the reverse side of the form is missing.  The consult asked for a physical therapy evaluation, as the Veteran continued to experience residual muscle spasm secondary to his acute low back strain.  The front side of the consult lists the Veteran's history of injury and basic complaints.  A figure on the form used to depict the human body has an annotation of the Veteran's description of his back pain as like a "knife in [his] spine" at the lower right side.  The sole X-ray in the STRs is the one referenced in the NRMC note of December 7th. 

The Veteran underwent a separation physical examination in September 1980. There were no back problems noted on the examination.  Subsequent to the low back injury in December 1980, he underwent a second separation examination in January 1981.  No back problems or abnormalities were listed on the examination report.

Although the Board considers all bases which support the Veteran's claim, the Board notes the Veteran's several written submissions and the testimony at his hearing reflect he primarily relies on continuous symptomatology as the core basis of his claim of entitlement to service connection.  See 38 C.F.R. § 3.303(b).

The Veteran testified that he sought treatment in 1981 at the VAMC, Louisville, Kentucky.  He related that his treatment covered some three to six months, and included physical therapy.  He also related that he received treatment from an orthopedist and an associated chiropractor.  The Veteran's brother, T.S., testified that he recommended the orthopedist to the Veteran, as he, Mr. TS, had received knee treatment from the orthopedist.  Mr. TS testified further that he and the Veteran lived together after the Veteran separated from active service; and, while the Veteran was in good shape, Mr. TS could tell the Veteran had back problems by the way the Veteran breathed when he bent over.  Mr. TS added that he in fact visited the Veteran prior to his separation from active service, and the Veteran complained of low back pain.  See Transcript, pp. 13-16.

A friend of the Veteran, MH, who also is a registered nurse, submitted a January 2005 written statement that relates she met the Veteran one year after his separation from active service; and, the Veteran had told her his back pain was related to an injury he sustained while in service.  An earlier, January 1998, statement by Ms. H noted the Veteran's pain was primarily in his knee and later it also involved the back.  The pain was not consistent but it was progressive.  In the 2005 statement, she also commented on the records of the Veteran's treatment and physical therapy as evidence of his chronic back pain.  She did not render an opinion on the etiology of the Veteran's current low back disability.

The Veteran pursued educational goals through the use of VA benefits while on active duty as well as in the years immediately after his separation from active duty. He submitted a statement in support of his educational objectives in February 1987. The Veteran discussed why he was unable to complete a vocational course required for the program he was pursuing.  He said that back and knee injuries in service kept him from completing the course.

As noted in the earlier discussion of VA's compliance with the VCAA, repeat attempts were made to obtain any records extant at the Louisville VAMC, to include a search of retired records.  Louisville reported that the search conducted revealed no records for the period prior to 1997.  The records provided by the Louisville VAMC begin in 1997.  The Veteran's personal efforts revealed the chiropractor, Dr. D, and the orthopedist were no longer in active practice, and no current or successor address was available.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the Board acknowledges the Veteran's lay report/testimony may not be rejected or discounted solely because of the absence of contemporaneous medical documentation.  See Davidson, 581 F.3d 1313; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There are certain disorders or conditions that a lay person is competent to identify or diagnose, such as varicose veins.  The Board finds, however, that identifying or diagnosing arthritis, to include DDD, or spondylolithesis, is beyond the capability of the average lay person.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F. 3d 1372.  There is no evidence the Veteran has medical training.

As earlier noted, the January 1981 physical examination conducted prior to the Veteran's separation did not result in a diagnosed low back disorder.  The totality of the evidence of record shows the Veteran to have experienced low back pain following his separation from active service.  Nonetheless, pain alone is not an illness or injury that is subject to service connection.  There must be a diagnosed underlying disorder associated with the pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The Veteran's, Mr. TS's, and Ms H's, observation of the Veteran's symptoms during the year within the Veteran's separation from active service is not sufficient to show arthritis, or another chronic disease, manifested within one year of separation from active service, as their testimony described symptoms but not a diagnosis or etiology.  Further, neither does the available medical paper trail suggest that arthritis or another disorder or disease manifested within one year of active service.

Prior to proceeding with the analysis, the Board addresses the December 1980 X-ray that was noted as showing spina bifida.  The VA examination reports reflect that spina bifida is a congenital defect.  Congenital or developmental defects are not injuries or diseases that are subject to service connection.  38 C.F.R. § 3.303(c).  The General Counsel of VA has opined that a congenital defect is a condition that is static; it does not change or progress over time.  See VAOPGCPREC No. 82-90 (July 18, 1990), 56 Fed. Reg. 45,711 (1990).  This does not mean that an injury may not be superimposed over a congenital defect.  As will be discussed in detail later in this decision, however, the Board finds the preponderance of the medical evidence of record shows the Veteran did not manifest spina bifida at L5 at the time of his separation from active service or currently.

The available medical paper trail begins in 1987.  A June 1987 VA outpatient entry notes the Veteran's complaints of right knee pain.  The entry does not note or indicate the Veteran's medical history included a low back disorder.  The February 1993 entries related to the Veteran's admission for the incision and drainage of a perianal abscess do not include any reference to a low back disorder in his personal medical history.  An August 1997 VA EMG report notes the Veteran's past medical history was significant for diabetes and hypertension.  There is no indication of a past low back disorder.

The Veteran was afforded VA examinations to assess several pending issues, to include his back disability, in March 2003.  In his psychiatric examination he told the examiner he had injured his back in service in 1980 and had continued to experience back pain.  He was also afforded a VA spine examination in March 2003. The examiner reviewed the STR entry of the back injury on December 6, 1980.  He did not address any of the later STR entries regarding the Veteran's back pain.  The examiner noted that the Veteran's January 1987 [sic] separation examination was negative.  The examiner's initial diagnosis was lumbar back pain that the examiner said sounded like radiculopathy.  The examiner noted further that the radiculopathy was unrelated to the back strain in service as that was a one-time occurrence.  He said there was no evidence of chronic back pain at the time of separation. 

The examiner provided an addendum to his report after reviewing x-rays of the Veteran's lumbar spine.  He said the X-rays showed degenerative changes over the lumbar segments with a grade I spondylolithesis.  The examiner noted further that he thought this was most likely congenitally acquired and had developed degenerative changes over time.  The examiner provided an additional comment that appears to have been transcribed incorrectly "[t]his has not resolved him back strength in service."  Since the examiner did not comment on the Veteran's post-initial separation examination symptomatology in December 1980, however, the Board remanded for another examination.

The May 2012 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examination report notes the Veteran reported he injured his back in service, and he was treated further in 1981.  He reported further that he was referred to an orthopedic surgeon who told him he had spondylolisthesis.  The Veteran told the examiner he experienced back pain every day.  The examiner noted diagnoses of spondylolisthesis L5 on S1 and DDD of the lumbosacral spine.  Based on the physical examination of the Veteran and review of the claims file, the examiner opined there was less than a 50-percent probability that the Veteran's current low back disability had its onset in active service or is causally related to active service.

The July 2011 Board remand posed a number of questions for a medical examiner to answer, and the May 2012 examination report reflects the examiner reviewed and addressed the Board's questions.  As noted by the examiner, they were:

Are any of the diagnosed disorders congenital?

	The examiner noted the Veteran definitely has spondylolisthesis L5 on S1 and DDD of the lumbosacral spine; but he does not definitively have spina bifida.  The examiner noted the 1980 notation on the X-ray in the STRs where an examiner identified spina bifida occulata.  Nonetheless, the VA examiner noted the Veteran had undergone multiple imaging modalities of the lumbosacral spine where spina bifida occulata was not mentioned.  Further, the condition was not mentioned on a computed tomography (CT) myelogram of the lumbosacral spine conducted on the Veteran in 2006.  A CT would be a better imaging tool for identifying spina bifida occulata than plain X-rays.  The examiner opined, therefore, the diagnosis of spina bifida occulata is questionable.  The examiner opined further that, while spina bifida occulata is a congenital abnormality, it is of no clinical significance, and it is not responsible for chronic back pain.  Further, the Veteran's spondylolisthesis L5 on S1 and DDD of the lumbosacral spine are not congenital abnormalities.

Did any diagnosed congenital disorder predate active service?

	The examiner noted the question is moot, as it is questionable that the Veteran in fact has spina bifida occulata, as multiple imagings over the years have not identified it.  Finally, the examiner observed, spondylolisthesis and DDD did not predate the Veteran's active service.

As for any causal relationship between the spondylolisthesis/DDD and active service, the examiner noted that 1980 X-rays of the lumbosacral spine did not identify either condition.  STRs document the Veteran sustained a lumbar strain in service in 1980, which seemingly resolved, as evidenced by the physical examination at separation that was negative for any complaints of back pain.  Medical records do not show further complaints of back pain until around 1997-16 years after separation from active service.  Current imaging abnormalities were not seen until around 2000, 19 years after separation from active service.  Based on all of those factors, the examiner opined it was not at least as likely as not that the Veteran's current low back disorder is causally related to active service.

In light of the above factors, as noted, the Board finds the preponderance of the evidence shows no listed chronic low back disorder, to include arthritis, to have manifested to at least a compensable degree at the time of the Veteran's separation from active service or within one year of his separation.  38 U.S.C.A. § 1101;  38 C.F.R. § 3.309(a).  VA examiners who examined the Veteran in 2003 and 2012 opined the available evidence shows the Veteran's in-service low back sprain resolved.  As noted earlier, while there is evidence of low back pain, the preponderance of the evidence shows the absence of a diagnosed low back disorder associated with the pain.  What this means, is that the Veteran's claim may not be proved solely on the basis of continuous symptomatology.  38 C.F.R. § 3.303(b); see also Walker, 708 F.3d 1331.  Nonetheless, an award of service connection would still be warranted if the competent medical evidence relates the current disability to active service.

The May 2012 examination report, however, reflects the medical examiner opined the Veteran's currently diagnosed low back disability is not causally related to his active service.  The Board finds the examiner reviewed the claims file, examined the Veteran, and provided a reasonable rationale for her opinion.  Hence, the Board finds the examination and opinion adequate.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The Board also acknowledges the argument submitted in the Appellate Brief by the Veteran's representative.  The representative asserts that the examiner's opinion is inadequate because the examiner did not address an alternate etiology for the Veteran's current low back disability, and the opinion is based on only partial records.  The Board rejects the representative's assertions.  The examiner was asked whether the Veteran's low back disability is causally related to active service, and that question was adequately answered.  The examiner was not asked to address any alternative etiology.  Finally, the examiner reviewed the available record.

The Board acknowledges the testimony of the Veteran, his brother, and his nurse-friend, which described the Veteran's complaints of chronic low back pain.  Nonetheless, the Board may not ignore the several instances where the Veteran sought medical treatment, some on an inpatient basis, and no history of low back pain was noted.  It was not until approximately 2000 that the Veteran's VA records document constant complaints of low back pain; and, as the VA examiner who conducted the 2012 examination noted, it was not until 2000 or so that X-rays identified active pathology.

The Board also accords greater weight to the 2012 examiner's opinion that the Veteran does not have spina bifida occulta.  The examiner noted the Veteran had been examined by more sophisticated imaging modalities than were available in the 1980s, and they did not identify the abnormality.  The Board also notes the Veteran's VA outpatient records that note his reports that his low back disorder precluded him from reenlisting, and that he injured his back in a helicopter crash.

The July 2011 Board remand directed the AMC to ascertain the meaning of reenlistment code noted on the Veteran's DD Form 214.  The response from the agency contacted noted the Veteran was barred from reenlistment due to in-service involvement with illicit drugs.  In his response, the Veteran denied such was the case.  The Board notes, however, that the Veteran's available service personnel records note he accepted nonjudicial punishment in April 1980.  The specific offense involved is not noted.  He also was counseled in August 1980 on the potential consequences for frequent involvement with military authorities.  Thus, the Board does not attach credibility to the Veteran's denial.  This also means that the Veteran is not credible when he asserts his low back prevented him from reenlisting-at least to the extent that an official determination was made on that basis.  As far as the Veteran may have merely proffered his personal opinion, the Board has already noted he has no medical training, and he is not competent to opine on such matters.  Hence, his opinion is not probative.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F. 3d 1372.  As for the Veteran's other reported cause of his low back disorder, there is no indication in his STRs or service personnel records that he was involved in a helicopter crash.  Hence, the Board deems him not credible on that matter as well.

In light of all of the above, the Board finds no chronic disease, as defined by statute and regulation, was diagnosed at the time the Veteran separated from service; no chronic disease manifested to at least a compensable degree within one year of separation from active service; and, the Veteran's current low back disability, including spondylolithesis at L5 on S1 and DDD at L5-S1, is not causally related to his active service, to include the low back trauma for which he was treated in December 1980.  Hence, the Board is constrained to deny the claim on both a presumptive and direct basis.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for low back disorder, including spondylolithesis at L5 on S1 and DDD at L5-S1, is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


